Deaderick, J.,
delivered the opinion of the Court.
Cooper and Knox hired a negro boy, aged seventeen, from his father to work in a brick yard. He *325neglected His work, and Cooper chastised him with a stick, and the defendants, Lit. Howard and William Howard, held the boy while Cooper was chastising him.
They were indicted and convicted of an assault and battery in the Circuit Court of Roane county, and have appealed in error to this court. Exceptions are taken to the charge of the court in the instruction to the jury, as well as in his refusal to instruct as requested by defendants’ counsel. The instructions given were, in substance, that the master might moderately and reasonably correct, by corporal chastisement, his apprentice, the school master his scholar, or minors to whom he stood in looo parentis; or when a minor was hired by his father, he, the father, might delegate his authority thus to punish his minor child, to the hirer.
But the court refused to charge that the hirer might inflict corporal punishment upon a minor hired to him by his father, for disobedience or neglect of his work, or insolent behavior, unless he had received permission or authority to do so by his parent. We are of opinion that there was no error in the charge as given, and none in refusing to charge as requested.
Affirm the judgment.